The plaintiff claimed title by virtue of a mortgage which he claimed was given by one Frazier. It was therefore competent to prove the execution of the mortgage by Frazier and the amount due on the mortgage, and the court will not be put in error for permitting this proof before the production of the paper, where the mortgage is immediately produced, identified, and introduced in evidence.
It is undoubtedly the law in this state that to maintain trover, the plaintiff must have, at the time of the conversion, the title, general or special, to the property, and the immediate right of possession. Holnan v. Ketchum, 153 Ala. 360,45 So. 206; Johnson v. Wilson, 137 Ala. 468, 34 So. 392, 97 Am. St. Rep. 52; Baker v. Patterson, 171 Ala. 88, 55 So. 135; Chapman v. Metcalf, 165 Ala. 567, 51 So. 745.
It is also a general rule that a second mortgage of chattels has a mere lien, as against a prior mortgage, which will not support an action of trover as against the prior mortgagee, and those holding under him. Baker v. Patterson, supra.
But it is also the law that as to all the world, except the mortgagee, the mortgagor holds the legal title to the property, upon which, as against a third person, he can maintain either trespass or trover. And in a suit by a second mortgagee against a purchaser for the conversion of chattels embraced in the mortgage, such purchaser in *Page 446 
order to successfully plead a prior mortgage as a defense, must connect himself with the prior mortgage. Marks v. Robinson 
Ledyard, 82 Ala. 69, 2 So. 292; Henderson  Rainer v. Murphree, 124 Ala. 223, 27 So. 405; Denby v. Mellgrew,58 Ala. 147; Scott v. Ware, 65 Ala. 174. The court in its oral charge clearly stated this rule, and submitted to the jury the question as to whether the defendant had connected itself with the title of the first mortgage, the plaintiff claiming under a second mortgage. Under the evidence, this was a question for the jury, and the court in its various rulings on this point, including the refusal of the affirmative charge as requested by defendant, was not in error.
The next question presented is the defendant's contention that the mortgage to plaintiff was obtained by fraud. "When the execution of a written instrument is obtained by misrepresentation of its contents, and a party is induced by such fraud to sign an instrument he did not know he was signing, and which he did not really intend to sign, the party so defrauded can avoid the effect of his signature, because of the fraud practiced upon him, notwithstanding he may have neglected to read the instrument, or to have it read to him." Leonard v. Roebuck, 152 Ala. 312, 44 So. 390; Beck v. Houppert, 104 Ala. 503, 16 So. 522, 53 Am. St. Rep. 77; Bank of Guntersville v. Webb, 108 Ala. 137, 19 So. 14; Tillis v. Austin, 117 Ala. 262, 22 So. 975.
But in order for mere silence to constitute fraud, there must be an intentional concealment, not merely accidental; there must be a suppression of facts which good faith required the party to disclose. Griel v. Lomax, 89 Ala. 420, 6 So. 741; Van Arsdale  Co. v. Howard, 5 Ala. 596.
And when one signs a paper at the instance of another, which the party signing could read and which he had an opportunity of reading and was not fraudulently prevented from reading, there is not in a legal sense such a fraud as would vitiate the instrument on the grounds of misrepresentation of its contents. Dunham Lbr. Co. v. Holt, 123 Ala. 336, 26 So. 663. The evidence for the defendant in this case tended to prove the obtaining of the signature of the mortgagee by fraudulent misrepresentations, while the plaintiff's evidence was directly to the contrary. This made it a jury question, and the several rulings of the court on this question were without error.
Charge No. 2, requested by defendant, was properly refused. It was for the jury to say whether the first mortgagee had constituted the mortgagor his agent to sell the cotton.
Charge No. 3 was an effort to set up a title superior to plaintiff in a third party without connecting the defendant with it, which under the authorities cited above could not be done.
Charge No. 4 is bad, in that it omits any element of fraud on the part of plaintiff on obtaining his signature to the note.
The several rulings of the court on the admission of evidence were either without error or without injury to the defendant.
There is no error in the record, and the judgment is affirmed.
Affirmed.